DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4 August 2021 has been entered. 
Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 5,112,956) in view of Sindawal et al. (“13- Instantization and Agglomeration of Foods” in Conventional and Advanced Food Processing Technologies, First Edition, Ed. Suvenu Bhattacharya, John Wiley and Sons, 2015, pp. 313-336) and Food Ingredients First (“Davisco Foods to Launch New Specialty Whey Proteins” - https://www.foodingredientsfirst.com/Home/Article/Davisco-Foods-to-Launch-New-Specialty-Whey-Proteins.html, November 14, 2013, downloaded 22 October 2019).
Regarding claims 1, 2, 5-9 and 12, Tang et al. disclose a process of removing lipids, cholesterol and undesirable flavors, odors and color from whey protein concentrate, the method comprising the steps of: (a) admixing dry whey protein concentrate with an extraction solvent in a ratio of 1:3 wherein the solvent comprises ethanol, water and citric acid (wherein the extraction solvent comprises about 95% ethanol); (b) agitating the mixture for a period of time sufficient to permit extraction of a major portion of the fat (i.e. including times greater than 30 minutes); (c) separating the protein from the solvent by filtration; (d) washing the separated protein with 95% ethanol in a volume roughly double the initial dry weight of the protein (wherein the washing step can be repeated); and (e) drying washed separated protein to obtain a whey protein product with reduced fat content (C3/L10-C4/L46, C5-C7/Examples 1 and 2).  
Given Tang et al. disclose a step of separating the protein from the solvent, it necessarily follows that the solvent is a collected component and the solvent component would comprise any fat fractions extracted from the whey protein concentrate.
While Tang et al. disclose mixing whey protein with ethanol, the reference does not explicitly disclose admixing the whey protein into a container comprising ethanol.  Given Tang et al. disclose mixing the two components, it follows that the mixing would have been completed in some type of vessel.  Moreover, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04 IV C).
Given Tang et al. disclose separating and collecting the protein component in a method substantially similar to that presently claimed, intrinsically the lactose component would remain with the ethanol solvent component.

Sindawal et al. teach that agglomeration is a physical phenomenon and can be described as the sticking of particulate solids, which is caused by short-range physical or chemical forces among the particles (p. 314/13.1).  Sindawal et al. teach that the main purpose of particle size enlargement by agglomeration is to control certain physical properties of food powders, such as density, flowability, to improve dispersion and dissolution characteristics and to reduce the tendency of caking and dust formation (p. 314/13.1).  Sindawal et al. teach agglomeration of whey protein is known (p. 321/Table 13.7).  
Food Ingredients First teaches commercial sources of agglomerated whey protein products are known.  Food Ingredients First teaches the agglomerated whey protein products, including whey protein concentrate that is easily dispersed.
Given Tang et al. disclose dry protein sources, including whey protein concentrate, since Sindawal et al. teach agglomeration improves dispersion and dissolution characteristics of food powders, including whey products, and since Food Ingredients First specifically teaches commercial agglomerated whey protein concentrates are known to be produced, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used an agglomerated whey protein concentrate in the process of Tang et al. for the purpose of making a whey protein product with not only reduced lipid and cholesterol content but also having improved dispersion and dissolution characteristics. 
claims 4 and 11, modified Tang et al. disclose all of the claim limitations as set forth above.  Tang et al. also disclose that the extraction solvent, i.e. ethanol, is at a temperature of 52ºC (i.e. 125ºF – C3/L43-44).   

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 5,112,956) in view of Sindawal et al. (“13- Instantization and Agglomeration of Foods” in Conventional and Advanced Food Processing Technologies, First Edition, Ed. Suvenu Bhattacharya, John Wiley and Sons, 2015, pp. 313-336) and Food Ingredients First (“Davisco Foods to Launch New Specialty Whey Proteins” - https://www.foodingredientsfirst.com/Home/Article/Davisco-Foods-to-Launch-New-Specialty-Whey-Proteins.html, November 14, 2013, downloaded 22 October 2019) as applied to claims 1 and 8, and further in view of Boomer (US 4,213,941).  
Regarding claims 3 and 10, modified Tang et al. disclose all of the claim limitations as set forth above.  While Tang et al. disclose admixing dry whey protein concentrate with an ethanol-based extraction solvent for a period of time (i.e. wherein the whey protein concentrate is continuously submerged in ethanol), a type of immersion extraction, the reference is silent with respect to a series of extraction stages wherein the whey protein agglomerates are continuously submerged in ethanol through a series of extraction stages.
Boomer teaches a type of immersion extractor designed for use with a solid material containing an extractable component including a plurality of adjacent chambers (i.e. series of extraction stages) each formed to contain a liquid solvent bath for extracting the component from the materials and a continuous conveyor for displacing the material through the chambers (Abstract, C1/L4-11, C2/L13-23). 

Response to Arguments
Applicants’ arguments filed 4 August 2021 have been fully considered but they are not persuasive.
Applicants argue “if one of skill in the art focusing on producing a product that was, as the Examiner indicated, both free of the extracted fat and having good instantization properties, he or she would more likely choose to end with agglomeration, not start with it, to give a protein with good instantization properties (wettability, solubility).”
While one of ordinary skill in the art might consider agglomerating the whey protein of Tang et al. to improve dissolution and dispersion (i.e. instantization properties), Sindawal et al. also teach that the main purpose of particle size enlargement by agglomeration is to control certain physical properties of food powders, such as density, flowability, and to reduce the tendency of caking and dust formation (p. 314/13.1).  Moreover,  Food Ingredients First teaches commercial sources of agglomerated whey protein products are known.  The skilled artisan applying the process of Tang et al. to whey protein, would have considered a commercial agglomerated product for ease of flowability, less caking and reduced dust formation in processing.  

Applicants submit there has been conflicting observations regarding the effect of agglomeration on ethanol extraction outcomes.  For example, Applicants note Baldosano et al. shows the effect of agglomeration on the extraction of tannins from plant bark which shows the most effective particle size for extraction should be able to maximize the surface area for mass transfer, yet prevent agglomeration.”  
Here, the closes prior art Tang et al. disclose a process of extracting fat from whey protein using a solvent, i.e. ethanol, in process substantially similar to that presently claimed.  While Tang et al. does not explicitly disclose what types of fat are extracted, there is not evidence on the record that the process of Tang et al. would not “make available” or extract milk fat globule membrane.  
The findings of Baldosano et al. are not necessarily germane to the effects of the present invention.  It is not clear that a particle of plant bark can fairly be compared to a particle of whey protein when comparing the efficiency of ethanol extraction.   

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759